Citation Nr: 1100174	
Decision Date: 01/03/11    Archive Date: 01/11/11

DOCKET NO.  07-03 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a lower back condition. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S.K.C. Boyce, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1979 to October 
1990.   

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, which denied the above claim.

In January 2010, the Board remanded the matter to the RO for the 
purpose of obtaining additional evidence and scheduling a VA 
examination.  As there has been substantial compliance with the 
Board's remand order with regard to the AMC's attempt to obtain 
the Veteran's records and the Veteran has been provided with an 
additional VA examination, no further action is required.  See 
Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 
11 Vet. App. 268 (1998).  The matter was returned to the Board in 
October 2010.

The Veteran presented testimony at the RO before a Decision 
Review Officer in May 2009.



FINDING OF FACT

The Veteran's currently diagnosed lower back disorder began 
during his active military service. 


CONCLUSION OF LAW

The criteria for entitlement to service connection for a lower 
back disorder have been met.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2010).




REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159 and 
3.326(a) (2010).  In this decision, the Board grants service 
connection for a lower back disability.  This award represents a 
complete grant of the benefit sought on appeal.  Thus, any 
deficiency in VA's compliance is deemed to be harmless error, and 
any further discussion of VA's responsibilities is not necessary.

The Veteran contends that he injured his back in service and that 
this injury is the cause of his current lower back disorder.  He 
testified in May 2009 that he has experienced continuing back 
pain ever since the initial in-service injury, and that the pain 
is located in the same part of his back as the pain that he 
experienced during service.  

Service connection is established where a particular injury or 
disease resulting in disability was incurred in the line of duty 
in active military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303(a), 3.306.  "[I]n order to establish service connection 
or service-connected aggravation for a present disability the 
veteran must show:  (1) the existence of a present disability; 
(2) in-service incurrence or aggravation of a disease or injury; 
and (3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service."  
Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

A Veteran may be granted service connection for any disease 
initially diagnosed after discharge, but only if all the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d).

Alternatively, service connection may be established under 38 
C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a 
chronic disease in service or during an applicable presumption 
period under 38 C.F.R. § 3.307 and (ii) present manifestations of 
the same chronic disease, or (b) when a chronic disease is not 
present during service, evidence of continuity of symptomatology. 

The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin v. 
West, 13 Vet. App. 1, 8 (1999); 38 C.F.R. § 3.303(a).  In 
determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  

A lay witness is competent to testify as to the occurrence of an 
in-service injury or incident where such issue is factual in 
nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some 
cases, lay evidence will also be competent and credible on the 
issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 
F.3d 1372, 1376-77 (Fed. Cir. 2007).  Specifically, lay evidence 
may be competent and sufficient to establish a diagnosis where 
(1) a layperson is competent to identify the medical condition, 
(2) the layperson is reporting a contemporaneous medical 
diagnosis, or (3) lay testimony describing symptoms at the time 
supports a later diagnosis by a medical professional.  Jandreau, 
492 F.3d at 1377; see also Davidson v. Shinseki, 581 F.3d 1313 
(2009).  A layperson is competent to identify a medical condition 
where the condition may be diagnosed by its unique and readily 
identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 
(2007).  Additionally, where symptoms are capable of lay 
observation, a lay witness is competent to testify to a lack of 
symptoms prior to service, continuity of symptoms after in-
service injury or disease, and receipt of medical treatment for 
such symptoms.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); 
Charles v. Principi, 16 Vet. App 370, 374 (2002).

The competent medical evidence of record shows that the Veteran 
has a currently diagnosed lower back disability.  In March 1995, 
the Veteran began seeing a private chiropractor and was diagnosed 
with chronic lumbar back pain.  Subsequently, in January 2006, a 
VA examiner diagnosed the Veteran with minimal lumbar spondylosis 
at L5, mild degenerative facet joints at L5-S, mild degenerative 
disc disease from T4-T9, and focal spondylosis at T8-T9, with 
limited range of motion and mild to severe pain.

The record also shows that the Veteran suffered a back injury in 
service.  The Veteran's service treatment records show that he 
complained of low back pain in March 1984.  He reported having 
been sandwiched between other players on the basketball court and 
told the treating physician that he had experienced similar 
problems in October 1983.  The physician noted the presence of 
contusions and no x-rays were taken.  In August 1984, the Veteran 
complained of back pain for a duration of five days and was 
diagnosed with low back pain.  In July 1988, the Veteran service 
treatment notes indicate that he pulled a muscle in his back.  
Later that month, the Veteran was seen for chest pains, and the 
treatment notes indicate that his back was tender at the 
costovertebral angle.  Nothing is noted on the Veteran's 
separation examination report in July 1990.

The initial post-service treatment records for low back problems 
are dated in March 1995, when the Veteran sought treatment from a 
private chiropractor.  At that time, the Veteran reported that 
his back pain began a couple of months prior after lifting a 200 
pound weight.  The end of this note is either indecipherable or 
incomplete.  He was diagnosed with thoracic pain/lower back pain.  
The records from the Veteran's chiropractor show that he sought 
treatment for back pain continuously from March 1995 to June 
2005.  At a May 2009 hearing, the Veteran testified that his 
private chiropractor said that his current back problems could be 
related to the injuries he suffered in service.  He also asserted 
that he has experienced back pain in the same location 
continuously since service and explained that he did not seek 
treatment for back pain immediately after service because his 
symptoms were not severe until 1994.

There are two medical opinions of record on the relationship 
between the Veteran's in-service injury and his currently 
diagnosed back disorder.  One examiner determined that the 
question of etiology could not be determined without resort to 
speculation and the other determined that it was less likely than 
not that the Veteran's current lower back disorder is related to 
his military service.  Where there are several medical opinions 
of record evaluating the relationship between the Veteran's 
current disabilities and service, it is the responsibility of the 
Board to assess the credibility and weight given to the evidence.  
See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. 
Derwinski, 1 Vet. App. 190, 192-93 (1992).  

As noted above, the Veteran was afforded a VA examination in 
January 2006.  The examiner reviewed the Veteran's in-service 
treatment for his back in August 1984.  He stated that it was 
unclear if the Veteran's current condition could result from his 
in-service complaint of back pain because there were no 
radiographs or records of follow-up visits in his service 
treatment records.  Therefore, the examiner was unable to 
determine the severity of the Veteran's back condition at that 
time and could not resolve the issue without resort to mere 
speculation.  

On remand, the Veteran was provided with a second VA examination 
in June 2010.  The examiner provided the opinion that it was less 
likely than not that the Veteran's chronic low back had its 
clinical onset during service or is otherwise related to any in-
service disease or injury because there was inadequate 
documentation to relate the Veteran's current symptomatology to 
any in-service disease, event, or injury.

The January 2006 VA examiner's opinion is speculative and thereby 
insufficient to establish the lack of a nexus between the 
Veteran's in-service injury and current lower back disorder.  See 
Jones v. Shinseki, 23 Vet. App. 382, 387-88 (2010), citing 
McLendon v. Nicholson, 20 Vet. App. 79, 85 (2006).  Additionally, 
both the January 2006 opinion and June 2010 opinion are of little 
probative value: although both examiners considered the Veteran's 
statements regarding the history and nature of his in-service 
injury, neither examiner considered the Veteran's testimony 
regarding the continuous nature of his symptoms since service.  
See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that 
the VA examiner's opinion was inadequate when there was no 
indication as to whether the examiner considered the Veteran's 
assertions of continued symptomatology).  Therefore, the opinions 
provided were not given in consideration of all of the relevant 
data.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301-04 (2008) 
(holding that the Board must consider whether the examiner had 
sufficient facts and data and provided sufficient reasoning in 
assessing the probative value of a medical opinion).  

Furthermore, the Veteran's accounts of his back injury in service 
and the continuous nature of his back pain since service are 
credible, as the Veteran's account is corroborated by his service 
treatment records, he was treated for back pain in service on 
multiple occasions over a four year period, and he sought regular 
and continuous medical treatment for back pain beginning five 
years after discharge from service.  

Although the Veteran reported that his lower back pain happened a 
month and a half prior when lifting a 200 pound weight in a March 
1995 chiropractic medical history assessment and denied knowledge 
of any employment-related injury during that period at his June 
2010 examination, there is no indication in the medical record 
that this injury was employment-related.  Therefore, the 
Veteran's credibility is not brought into question because the 
evidence indicates that the event he claimed to not recall did 
not actually occur.  Furthermore, this notation is either 
incomplete or indecipherable and should not be used to discount 
the Veteran's testimony in the interest of fairness.  Rather, to 
the extent it is possible to discern the meaning of this partial 
phrase in the chiropractic treatment records, the phrase 
"lifting a 200 lb weight" seems to indicate that the injury was 
related to the Veteran's exercise regimen, and the evidence of 
record contains a statement from the Veteran's chiropractor 
asserting that his workouts were aggravating his spinal 
condition.  

Additionally, although the March 1995 treatment record could be 
read to say that all of the Veteran's back symptoms began a month 
and a half prior to March 1995, the Board finds that this 
statement is consistent with the Veteran's testimony regarding 
the severe worsening of his ongoing back pain in 1994, which he 
testified caused him to seek treatment.  

Lastly, the Board notes the objections of the June 2010 VA 
examiner regarding the absence of supporting medical 
documentation from the time of service, but lay evidence does not 
lack credibility merely because of the absence of confirmatory 
contemporaneous medical records.  Buchanan v. Nicholson, 451 F.3d 
1331, 1336 (2006).  Therefore, despite the appearance of any 
inconsistencies, the Veteran's statements regarding his injury 
and symptoms are consistent with the other evidence of record 
and, thereby, credible.   

The Veteran is competent to testify to symptoms of back pain and 
the continuity of those symptoms following an in-service injury.  
Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Charles v. 
Principi, 16 Vet. App 370, 374 (2002).  Furthermore, the 
Veteran's reports of continuing back pain are corroborated by the 
diagnoses provided by his chiropractor and VA examiners.  
Jandreau, 492 F.3d at 1377.  Therefore, the Board finds that (1) 
the competent medical evidence of record showing a current 
diagnosis of a back disorder, specifically chronic back pain and 
limited motion with spondylosis and degenerative disc disease; 
(2) the service treatment records showing an in-service injury 
and continuing complaints of back pain; and (3) the Veteran's 
competent and credible testimony showing that his symptoms of 
back pain have been continuous since service establish that his 
current back disorder is related to service or, at a minimum, 
places the evidence of record in relative equipoise.  
Accordingly, the Board resolves any doubt in favor of the Veteran 
and finds that the evidence supports service connection for a 
lower back disorder.  The appeal is granted. 


ORDER

Service connection for a lower back disorder is granted. 



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


